Citation Nr: 1211556	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  09-27 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of a left foot fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from May 1976 to September 1976.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Providence, Rhode Island Department of Veterans Affairs (VA) Regional Office (RO) that continued a 0 percent rating for the Veteran's service-connected left foot disability.  An interim (May 2011) rating decision increased the rating to 10 percent, effective May 20, 2008 (date of claim).  In January 2012, a video conference hearing was held before the undersigned.  A transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2011). 

At the January 2012 videoconference hearing the Veteran reported that his service-connected left foot disability had increased in severity since his last VA examination.  The Veteran testified that the level of disability of his left foot is severe; he stated that it has always been severe and had never been moderate.  He indicated that he could no longer work in his landscaping business due to his left foot disability.  In light of the allegation of increased severity, a contemporaneous examination to assess the current severity of the left foot disability is necessary.  

The Veteran is advised that a governing regulation mandates that when a claimant fails (without good cause) to report for a VA examination scheduled in conjunction with a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  

Accordingly, the case is REMANDED for the following action:

1. The RO should secure for association with the claims file updated (since March 2011) copies of the complete clinical records of all VA treatment and evaluations the Veteran has received for his service-connected left foot disability. 

2. The RO should arrange for an orthopedic examination of the Veteran to assess the current severity of his service connected left foot disability.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  The examiner must be provided a copy of the applicable criteria for rating the disability at issue, and the findings reported must be sufficiently detailed to allow for rating under those criteria.  The examiner should describe all symptoms and related limitations of function in detail, and must explain the rationale for all opinions offered.

3. The RO should then re-adjudicate the Veteran's claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

